1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8     KING ELECTRICAL
      MANUFACTURING CO.,
9
                     Plaintiff,                           Case No. C19-0725RSL
10
             v.                                           ORDER TO SHOW CAUSE
11
      UNIVERSAL LOGISTICS HOLDINGS,
12    INC.,
13                   Defendant.
14
15
            This matter comes before the Court sua sponte. On May 15, 2019, defendant
16
     removed the above-captioned matter to federal court alleging that the Court has
17
     jurisdiction based on the diversity of citizenship of the parties. See 28 U.S.C. § 1332(a)
18
     (establishing that the federal court’s basic diversity jurisdiction extends to “all civil
19
     actions where the matter in controversy exceeds . . . $75,000 . . . and is between . . .
20
     citizens of different States.”). “For a case to qualify for federal jurisdiction under 28
21
     U.S.C. § 1332(a), there must be complete diversity of citizenship between the parties
22
     opposed in interest.” Kuntz v. Lamar Corp., 385 F.3d 1177, 1181 (9th Cir. 2004)
23
     (internal citation omitted). In examining whether complete diversity is present, the
24
     citizenship of a limited liability company is determined by examining the citizenship of
25
26   ORDER TO SHOW CAUSE - 1
1    the owners/members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
2    (9th Cir. 2006) (holding that “like a partnership, an LLC is a citizen of every state of
3    which its owners/members are citizens”).
4           Defendant, relying on the allegations of the complaint, asserts that plaintiff King
5    Electrical Manufacturing Co. is a limited liability company, but fails to provide the
6    necessary citizenship information. Defendant has therefore failed to meet its burden of
7    establishing the basis of the Court’s jurisdiction. See Indus. Tectonics, Inc. v. Aero Alloy,
8    912 F.2d 1090, 1092 (9th Cir. 1990) (“The party asserting jurisdiction has the burden of
9    proving all jurisdictional facts”); Fed R. Civ. P. 12(h)(3) (“If the Court determines at any
10   time that it lacks subject-matter jurisdiction, the court must dismiss the action”). As a
11   result, defendant is ORDERED TO SHOW CAUSE by May 31, 2019, why the Court
12   should not remand this action to state court by providing the Court with the citizenship of
13   all of the owners/members of the plaintiff LLC at the time the complaint was filed.
14
15          The Clerk of the Court is directed to place this order to show cause on the Court’s
16   calendar for May 31, 2019.
17
            Dated this 21st day of May, 2019.
18
19
                                                A
20
                                                Robert S. Lasnik
21                                              United States District Judge
22
23
24
25
26   ORDER TO SHOW CAUSE - 2
